Citation Nr: 1308892	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date of service connection prior to September 5, 2012 for left lower extremity diabetic neuropathy.

2.  Entitlement to an effective date of service connection prior to September 5, 2012 for right lower extremity diabetic neuropathy.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to exposure to herbicides or a service-connected disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The service connection claim on appeal, as well as other claims, was initially adjudicated by the Board in a February 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in November 2011, the Veteran's representative and the VA General Counsel (herein 'the parties') filed a Joint Motion for Partial Remand (JMR) addressing only the issue of service connection for peripheral neuropathy of the upper and lower extremities.  This action excluded the other issues adjudicated in the February 2011 Board decision and the motion was granted in a December 2011 Court order.  

The issues of entitlement to service connection for upper and lower peripheral neuropathy were before the Board in August 2012.  The Board remanded those issues for additional development.  In a September 2012 rating decision, the RO granted service connection for diabetic neuropathy of the right and left lower extremities, though not of the upper extremities.  The issues on the title page have been adjusted accordingly. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the 'Virtual VA' system to ensure a complete assessment of the evidence.  The Board notes that the additional development since the Veteran filed a notice of disagreement with the earlier effective date issues including the statement of the case and substantive review are available within the virtual claims file. 

The issue of entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to exposure to herbicides or a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In April 2004, the RO denied the issue of entitlement to service connection for numbness of the fingers and toes.  The decision was not appealed.

2.  On October 4, 2007, the Veteran attempted to reopen his claim for service connection of numbness of the toes, claimed as diabetic neuropathy.

3.  There is no indication from the record of diabetic neuropathy, as opposed to myelopathy or other forms of neuropathy, prior to January 27, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 27, 2009, though not earlier, for the award of service connection for left lower extremity diabetic neuropathy have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).

2.  The criteria for an effective date of January 27, 2009, though not earlier, for the award of service connection for right lower extremity diabetic neuropathy have been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Once service connection is granted, the claim is substantiated.  Thus, additional notice regarding the effective date assigned for peripheral neuropathy is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records and VA and private treatment records have been obtained; he did not identify any other records pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

There is no indication in the record that any additional evidence, relevant to the earlier effective date issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Analysis

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).  In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

The Veteran contends that the effective date for the grant of service connection for diabetic peripheral neuropathy of the right and left lower extremities should be based on the date that his disability first arose.  He asserts that he first experienced symptoms of neuropathy in 1999.  Alternatively, the Veteran claims his entitlement date should be October 4, 2007, the date that his application to reopen a claim for diabetic neuropathy was received by the RO. 

The Veteran served in the Army from July 18, 1969 to July 16, 1971.  During his service, he was stationed in Vietnam.  Per statute, based on his service in Vietnam, it is presumed that he was exposed to Agent Orange.  Service treatment records are negative for any evidence of peripheral neuropathy.

The Veteran's initial claim for service connection for peripheral neuropathy of all four extremities was received on May 16, 2003.  At that time, he claimed that this condition was due to Agent Orange exposure, adding that he had first been medically treated for this condition in 1995.  

Development revealed that he had been seen at the Center for Neurological Disorders in October 1999 for numbness and stiffness with a history of numbness and stiffness in all four extremities for the last two months.  Workups were ordered and myelopathy secondary to B12 deficiency was the diagnostic impression.

In March 2001 the Veteran complained of increased tightness and numbness in his hands and legs.  Current medications were identified as B12 injections once a month.  The impression was myelopathy secondary to B12 deficiency, improving.  It was noted that his B12 injections had been increased to once every three week.

In a letter dated in July 2001, it was explained that the Veteran's myelopathy was currently stable, but noted that increasing his B12 shots to every two weeks had helped alleviate some of his symptoms.  

Findings in January 2002 were negative for evidence of hemodynamically significant stenosis in either lower extremity arterial system.  

His treating physician prepared another letter in February 2002.  The frequency of B12 shots was now monthly.  It was indicated that the Veteran's myelopathy secondary to B12 deficiency was better.  

In a July 2003 letter, the Veteran's treating physician wrote a letter stating that the Veteran has a history of myelopathy and peripheral neuropathy.  The diagnosis was mild myelopathy.  The physician stated that a letter was written stating that exposure Agent Orange dioxin exposure might be a possible cause for his myelopathy.  

In an April 2004 rating decision, the RO denied service connection for numbness of the fingers and toes, as well as numbness and cold/wet sensations of the inner thighs.  The Veteran was notified of this decision in the same month but did not respond within the following year.  38 C.F.R. § 3.156(a).  Also, no relevant evidence was received by the RO in the following year, and no relevant service department records have since been received.  38 C.F.R. § 3.156(b, c).  In short, the April 2004 rating decision was a final decision as defined in 38 U.S.C.A. § 7105(c).

Subsequently received evidence does confirm a diagnosis of neuropathy.  As noted in the Board's February 2011 decision, a private doctor diagnosed neuropathy in a December 2006 letter, and mild peripheral neuropathy of the upper and lower extremities was diagnosed upon VA examination on January 26, 2009.  The examiner at that time found the Veteran's mild peripheral neuropathy was secondary to B12 deficiency and controlled with shots.  None of this evidence indicates diabetic neuropathy.  Rather, the Board notes that the Veteran was found to have an elevated glucose level on April 15, 2008.  Type 2 diabetes was diagnosed the same day.  Service connection has been granted for type 2 diabetes mellitus, as well as nephropathy with hypertension associated with the type 2 diabetes.

The Board remanded the issues in August 2012 for another VA examination.  The requested examination was completed in September 2012 (by the same physician who had performed the January 26, 2009 VA examination).  Lower extremity diabetic neuropathy was diagnosed on the examination.  It was explained that this condition must have developed sometime between the January 26, 2009 examination and the September 2012 examination.  The examiner specifically reported the date of onset to be January 27, 2009.  Manifestations of the diabetic peripheral neuropathy were identified as being in the lower legs bilaterally, from the knees down to both feet.  The examiner also explained that the neuropathy was considered a separate, distinct, and unrelated condition from the previously diagnosed myelopathy.  

In a September 2012 rating decision, the RO granted service connection for neuropathy of the right and left lower extremities as secondary to service-connected diabetes, effective September 5, 2012 (the date of the VA examination).

As previously stated, unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Though the Veteran filed his application to reopen a claim for service connection of peripheral neuropathy in October 2007, the competent and credible evidence of record establishes that the Veteran's onset date of peripheral neuropathy as related to service-connected diabetes was January 27, 2009, as noted in the September 2012 VA examination report.  

The Board recognizes that the July 2003 letter indicates a diagnosis of a history of peripheral neuropathy; however, the actual diagnosis reported was myelopathy.  Furthermore, the examiner only provided a speculative opinion that the disorder may be related to Agent Orange exposure.  Subsequent evidence dated prior to January 27, 2009 does not indicate diabetic neuropathy.  As the physician does not give a current diagnosis of diabetic neuropathy, and as the nexus opinion is given in only speculative terms, the Board finds the most probative evidence indicates the onset of diabetic neuropathy is January 27, 2009, as reported by the September 2012 VA examiner. 

While the Veteran argues that his effective date for service connection for peripheral neuropathy should be based on the date he first reported symptoms, there are no records indicating that prior to the September 2012 VA examination he had neurological symptoms due to diabetes.  Instead treatment records reported myelopathy due to vitamin B12 deficiency, which the Veteran is not service-connected.  The VA examination specifically stated that the Veteran's previously diagnosed myelopathy was separate and distinct from his now service-connected diabetic peripheral neuropathy diagnosed during the September 5, 2012 VA examination.  

Accordingly, January 27, 2009 is the earliest effective date permitted by law in this case, as it is the first date that entitlement (i.e., diabetic neuropathy) was shown.  To this extent only, the appeal is granted.


ORDER

Subject to the provisions governing the award of monetary benefits, an effective date of January 27, 2009 for the award of service connection for left lower extremity diabetic neuropathy is granted.

Subject to the provisions governing the award of monetary benefits, an effective date of January 27, 2009 for the award of service connection for right lower extremity diabetic neuropathy is granted.


REMAND

The Veteran contends that service connection is warranted for peripheral neuropathy of the upper extremities on both a direct and secondary basis.  His primary contention is that his peripheral neuropathy developed secondary to service-connected diabetes mellitus, but he has also argued that he incurred neuropathy during active duty service and due to herbicide exposure in the Republic of Vietnam.  The Board notes that the Veteran is service-connected for diabetic neuropathy of the lower extremities.   

The record contains only one piece of medical evidence in support of the Veteran's claim: a July 2003 letter from his private physician to VA stating that it was possible the Veteran's peripheral neuropathy/myelopathy was due to exposure to herbicides in Vietnam.  In addition, medical records from the same physician dating from October 1999 establish that the Veteran's neuropathy of the extremities was etiologically related to a B-12 deficiency.  In a medical opinion of a January 2009 VA examiner, the diagnosis was mild peripheral neuropathy due to a B-12 deficiency.  

The Board remanded the claim in August 2012 for another VA examination and an opinion as to whether the Veteran's diabetes caused or aggravated his current neuropathy of the upper extremities.  A September 2012 VA examiner found no diagnosis of an upper extremity disorder and did not address the August 2012 remand's request for an opinion.  As there seem to be conflicting opinions on whether the Veteran has an upper extremity neurological disorder and, if so, whether that disorder is caused or aggravated by service-connected diabetes, another VA examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA neurological examination to determine the nature and etiology of his peripheral neuropathy of the upper extremities.  The claims file must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

Based upon the examination findings, the claims file review, and the Veteran's reported history, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's peripheral neuropathy of the upper extremities had its onset during service or is causally or etiologically related to service, to include claimed exposure to herbicides, and whether the Veteran's peripheral neuropathy of the upper and lower extremities was 1) caused or 2) aggravated (permanently worsened) by the Veteran's service-connected disabilities, to include diabetes mellitus.  

If the examiner finds that there is no neuropathy of the upper extremities, the examiner must reconcile that finding with the findings of the private physician and January 2009 VA examiner. 

A complete rationale is required for all opinions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested supported by an adequate rationale, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


